The Disciplinary Review Board having filed with the Court its decision in DRB 17-278, concluding as a matter of final discipline pursuant to Rule 1:20-13(c), that GNOLEBA REMY SERI of BERGENFIELD , who was admitted to the bar of this State in 2001, should be suspended from the practice of law for a period of eighteen months based on respondent's plea of guilty in the United States District Court for the Southern District of New York, to one count of fraud and misuse of visa, permits, and other documents, in violation of 18 U.S.C. §§ 2 and 1546(a), conduct in violation of RPC 8.4(b) (commission of a criminal act reflecting adversely on the lawyer's honesty, trustworthiness or fitness) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that GNOLEBA REMY SERI is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, effective August 15, 2018; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review **185Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.